Citation Nr: 1237094	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  05-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar spine disability, evaluated as 10 percent disabling prior to April 7, 2005.

2.  Entitlement to an increased disability rating for a lumbar spine disability, evaluated as 20 percent disabling from April 7, 2005.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985 and from March 1986 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied a compensable disability rating for the service-connected low back disability (status post fracture of a healed coccyx).

Subsequently, a February 2005 RO rating decision granted an increased rating of 10 percent for the status post fracture of a healed coccyx, effective November 14, 2003.  An August 2005 RO rating decision granted a 20 percent rating effective from April 7, 2005; this rating decision changed the narrative of the service-connected low back disability to degenerative disc and joint disease of the lumbar spine, status post fracture of a healed coccyx.  

In April 2010, the Board remanded the issues involving the rating of the service-connected low back disability for further development and consideration, including a Compensation and Pension examination.  The Veteran failed to report to the scheduled August 2010 VA Compensation and Pension examination.  In September 2011, the Board denied the claims for increased disability ratings for the Veteran's low back disability.  

Correspondence from the Veteran dated July 2011 was associated with the claims file after the September 2011 Board decision.  This letter related to the Veteran's inability to attend the scheduled VA examination and requested that the examination be rescheduled for a closer VA Medical Center (VAMC).  Accordingly, in December 2011, the Board vacated its September 2011 decision and remanded the case with instructions to reschedule the Compensation and Pension examination at the requested VAMC.



FINDING OF FACT

The Veteran failed to appear for the scheduled March 2012 VA examination and did not show good cause for so doing.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for a lumbar spine disability, evaluated as 10 percent disabling prior to April 7, 2005, must be denied as a matter of law.  38 C.F.R. § 3.655 (2012).

2.  The claim of entitlement to an increased rating for a lumbar spine disability, evaluated as 10 percent disabling from April 7, 2005, must be denied as a matter of law. 38 C.F.R. § 3.655 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased, staged, rating for his lumbar spine disability. 

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for an increased disability rating, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

The Veteran's claims for increased disability ratings for his service-connected spine disability were previously before the Board in April 2010.  The Board remanded the matter, in part, based on a determination that the Veteran had not been afforded a VA examination regarding the increased rating claims and that a VA examination was necessary to decide the case.  The Veteran failed to report to the scheduled August 2010 VA Compensation and Pension examination.  In September 2011, the Board denied the claims for increased disability ratings for the Veteran's low back disability.  

Correspondence from the Veteran dated July 2011 was associated with the claims file after the September 2011 Board decision.  This letter related to the Veteran's inability to attend the scheduled VA examination and requested that the examination be rescheduled for a closer VAMC.  In December 2011, the Board vacated its September 2011 decsion and remanded the case with instructions to reschedule the Veteran's Compensation and Pension examination for the requested VAMC.

In December 2011, the Veteran submitted a statement which informed VA of a change of address.  The Veteran was scheduled for another VA Compensation and Pension examination in March 2012.  The notification letter from the VAMC is of record and reveals that the Veteran was scheduled for examination at the closer medical facility that he requested in the July 2011 letter.  The notification letter also indicates that it was sent to the Veteran at his most current address as indicated in his December 2011 statement.  Again, the Veteran failed to report for the scheduled Compensation and Pension examination.  

The Veteran has not indicated that he had good cause for failure to report for the scheduled examination; the evidence establishes that he was notified of the examination at the last address that he reported to VA.  Subsequent to his failure to appear, the Veteran has not submitted any correspondence indicating any reason why he failed to appear for the examination.  Moreover, review of the record reveals that the Veteran has a history of failing to report for scheduled Compensation and Pension examinations without good cause.  

The Board finds that the Veteran failed to report for an examination scheduled in connection with his claim for an increased, staged, rating for his lumbar spine disability without good cause. 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER


Entitlement to an increased rating for a lumbar spine disability, evaluated as 10 percent disabling prior to April 7, 2005, is denied.

Entitlement to an increased rating for lumbar spine disability, evaluated as 20 percent disabling from April 7, 2005, is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


